OFFICE OPTHEAlTORNEYQENERALOFM(AS
                        AUSTIN




Acmorable &ore,6 H. Sheppard
Gonptrollerct Eublia Zloaount#
Austin, Texas
Deer'sir 1




                                          0 the aotive
                                          ot to the p6pellt
of e poll tax in th




     disabled, exospted, It shall be paid et any
     flme between the tlr~t day si October:sad the
     t1ret day or February rollwilqg~ and the perion
     when he paya it, shall be entitled to his pcPZ1
     tax reasipt, even If h&s other tax88 @me un-
     pale."
Eonorc.blsCeorpc,I?.Yhsppsrd, page #I


              .:.rt!de7C46, il.2.. lOa&, .~rorido          88 follo~s~
              wTbere stall be levied and aolleeted
     frozeevery ~BrsoIl between Ehn qerr of %l t2ne
     00 yrers, ms:ee::t sithln this State   on the
     first day of Jonuery of eieb yssr (Indisnr
     not tared, and yarscno lamme, blind,    drai
     or &msb, or tbase who have lo8t OM hand o?
     foot, or are pemmnently dlaablee,    e%septe&),
     an annusl poll tax or one dollar and fifty
     oente),one dollar for the benefit of the
     ire8 auhools, end fifty oentr for general
     rev6nu0 ~urpoefse.Said tar shell be oolleot-
     ea md sooounted for by the tax oolleoter luoh
     yesr and ap~roprioteeam herein ropufred. Ho
     oounty shall levy more than twenty-fIieoent8
     poll tax for aounty gurposee. The poll tar
     due iron oitlzen8 0r ~0rgtd2ee     sountle*
     shell be paid in the oouatr to wbleh the un-
     0rgedt~e      ooaaty   is attaohad   for   &teieial
     pUSpOQb8.”

              The poll tex la 8 head tax levied and eolleoted
for revenue purpoa4a. Liability.topay,the tex doe1     not
depone, u&or tta term of the 8tatut(l,upon tha qwrtim
wkether the partlauler person egainat wksl ~SfSr levied
i8 e qualified VOt8S iB thi8 8t8tee The only exeaaptiam
f’ran the payment of the tax are tbO8e speoiiieallyme3-
ti0nee  in Artiale 7046, to-wit, adi      net trred, per-
cone imane, blind, deaf or dumb, per8on8 rho have lo8t
one hand ar ioot and p4rson8 whe ere per?mmentlydi8-
obled 8i¶dthe &its4 l     ro%ptlQn aonferredbl A~rtialer
fM40-6844, inaluslve,It.3, 19BS, nhioh exemption will
be'hsrekaitsr dieaussedr      There ir 110eremptisn ocmfer-
red by law upon tkoim cltltmne bt thJm stato   who my be
engeEad ln the eative rallitaryrenloe of the Vnlted
8tate8, eroeFt mob a6 snsybe oonferred by krtiOle8 5@4&
8844, inaluslvs.
                  Mticlen zss14cxm44,iiD3h5iVe, raea        a8   roii0w6:

                  *Art, 8840. Ter ~mm,ptlon8
             *.:I10rfhir0 6ne anlietad men or the
     aotivr dlitia of thl8 Stats, who coor@.ywith
tkeir milltery duties f)8ijre8oribadby t&i4
oh0pter, shall b?_ehtJtlee to ex~mptioa
                                    _ __mm
the
  --gaym::-ar.t
     .      of
    by thot portica of Artfcla 5841 ahieh statea that auoh
    p4r8Qu8 u8hell not be eU8e5aed iOr aAy pal].%8x68 What-
    over, other than the poll tax of bnm dollar praaorlbad
    bl thr Conrtftutlon for tha support of the publk
    sohoota ror t&o oarren% year; . . . w when read in
    aounbotiou with thaa psstion reqfAir%ngthe wrtifleat4  by
    the oomuacnt~ offfasr to be furnfshsi?betasen January 1,
    8114April of the oumnt   year, to oortiiy a0 to nrilltary
    defies disaherpb Qurlng the *pnottding pwr.*
                   Sinoo the induotlon of ssmbers of tbs aotircl
    rflitia of thir   Ststs into the aotlro militatjrssnios
    0r tho ValOod stat08 by orderor the PrasiBbnt ruraoras-
    taorftl  oontorrbd b the Congrssr dfd got OOQU?until
    aor~    the yosr 1942;, lb Is nanifost that swh lo tlr b
    dlitary r*nloo undsr tho Valt4a 8tates Sr aot rbrlrl
f   upon the qumtion of the right ef luoh amber8 of Ohs
    aotirs militia of thfs Stats to M oxoqpt fko~ the pay-
    ment of poll tams twisd as sf Januaor 1, 194%
                 lith m&rd    to Ifablllty   for the pm   nb Of
    poll taxes levisA as of Senua~ 1 lDU, it is e r@bar
    that a punon nha at tho tlm ef &I iaduotfon bate the
    lotivo 8llltery semiao of tho Valtod States uadmr Oh0
    tJoloatl*oSenior hot *as not aIsoffioer sf onlirta4
    man in the maoti*b dlitie  of thlr &atom rannat argo
    his somloo Ia tba ux?aodrorobb oc the United Btatss e8
    tha baSlm ior an ~XWS@XI from the papsnt Of a PsU
    t8x umlar the proristoa8 of brtlolos 6MM644.    Btatutes
    aon&mrl.ng exmapblon from tax&$&on, bol?iagla drmogatlon
    of omamcm Tights, are strictly oOmtruo4.    She srssption
    in the wtialos rofomd to is only to *offleorsan4
    wlfwted aon of the eotiY4 ailitis of ths Stak" - OffiosFs
    an4 onlistod men of tha aoraantob4 aad uniformsd sillltary
    forom of this 3tats.O The orgsalnotiaad tllllfO~rlee4
    mllltary foraaa OS Oh0 United IStrtrs,atWmrfss6 W
    the solestlre !Senio* rot of Gonuroa6, aro not *orwi-
    Isad and uuiformd militury  Sorcaa of this Stati**

I                Tou'wlll, of oourub, naall  tha hOl6inQ amOunasd
    by ths Supreme Court of Texes in Ohe CarpPter Oaao that aa
    offioor in the Texas Batlone buard (the  aetivo tilftia),
    rrteins his ststu6 as auoh, so far aa Tou8 f8 40nObrnd(
                                               206




        -0   folly    .olrsus of porema &JUX
not be sllow4dte *(bw ln tJil* 5tat8, towlt8
                                                                                        207




             UF?Ollor 2he ~silted :StGtoo, oar  to rotfrud or-
             fioers of the tinitrd Etstaa  Amy, #avy, and Itrino
             Getpa, and rotlrad mxmnt     ofricore and rotlrcld
             mUleted WE of the t?nitodMates Any, Xoaryand
,;
 (..         UarlsoCarper'
                      uttu0r   tk0   d041SIon     0r   th0 .SUP~W    cowo   in the
       &rpootar4asa, o?fiiooroand antIstod nioao? the Terse Entional
     uwr d r eto lnChoir ltotus es o uo h,
                                         “a 0frr 00Tex a n tr ooaoerrheO~a
     oftor tholr~inuuotien intrrt&i uotlvo sallltary bani&    ot thr  Ua-
     Itod Stat08 sad during the ~Orlod of ttair  4orvIaO tharoin. Thuo,
     Wiugh It co&not bo disputed Bat tbaao ~attoaal Cuord ~?rloors
     sttbanllateb.racnax-4*aoldleri o~~lo~~d ln tho 8orrSoo of the
':   rpnY of the Cc?tod %&t&B * wbila ia the 4otiio silll~tory
,.'. or
                                                                ruvlao
.k,     thi,United  iit~tos Toxas~olaosIfI4a them, so far  OS the  right
  ! tc vote and hold oil&a In this;&e-to 14 ooaoorn~dp l~oFbbg        $0
       the ~statuo rhiah   tkaf   osoupioa   et    the oh        of ind\*)tlen,
                                                                              z-other
 .,; tkon~oacerdlag to the                aeqrlrsd by ia6uatIoa lata th0 48~
j'. tloo of 6hS United                   It fellowa that  if tba 4*0is10n of
,,. tkm SupFoQm court shou~4             a4* o?ftoors       ad    orlItt#d wnr oft
     tka ostlto m1lLPtia(l?*tlanrlUtmrd) of tks Statm, induatsd laOa
  ;  the motlvo mllftory sorvIo~ of the WitsA Strtem ry rots In
r~’
.(
 I,  Texas   htrI.rg the per104 af sttahwxvlam.
,;
;~‘.                  Porofmr in the ortire mllltary   rerr100 of tks
,'" Ualtad t%tato# under the 8olootIve sbrrlco hot ax-0oloorlf
     msoldlors slrrplopatl la the 4onIao of the Amy of tbo Unikd
 i 3trtas.~ Ihe oporotlol! O? thS 8OlOOtlvO 88~~108 AOt &OOS ttOt
  ,. aoafor upon them tha 8taSur of the mmnsptmtl
 I','                                                olasoes moatlooQ
':
 ,   in   the prmvlso  to hrtials 6, Swtlon  1,  above  quetad. Aad tho
     doatrium of the Oorpeator dsolslon b7 the Stt1pro~Qourt      of Tosros,
     that   a paraott oooupyIn~ the stotu8 of a moatbar of on0 of 6hs ~a-
     wbod     4leos4~ montlomil retains tkst  status UQIJSlnduation iato
     the motive m5llltaryamioo      of tha tTrPit@il
                                                   dtM108 tta4OXOrder Of
     ~tb0Prasldont parmuent    ta authority oon?eFra4~?y Dan~ss,      ooa-
     no$ opply~ ?or suob pmroonsaould not retain In the aotZrs sLU-
     tory ear&       of the United Gtatos 8 8tetu8 *hIoh was ~4~-8~i4ton6
     at the the of Induotioa Into that oo~vi6e.

                     As our Uonstitution lo oonotrtted by the Buyrem
       Uourt or Texzst In the Carpsntar mrae, the people of TSxss ha+0
       OOnfcrtM the ri@t       t0 YQta in tbhu btet0 UpOn pUrSOtt8indUOtad
    ,lato ths m3tive .dlitsry uorvioo of the Unit& Strto from thm
 ,: .%tea &tfonol Cum& (the rctiva reIlIt?a), Tho pi&b6 &a rot0
     In thla stat0 3s uonieid,hoover, to *ho psrooa is the active
       al~ltorysonlocr of the un1to,Bstrto*              rw v** not at tam tigl
                              208




   APPROVEDFEE 18, 1941
$&U&&t?.-

  ATTORNEy GENERAL OF TEXAS